Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the response to restriction requirement on 1/22/21.

The application has been amended as follows: 
Claims 7 and 8 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and 9 include the limitation of a first reservoir and a second elastically deformable reservoir.  The second reservoir contains cleaning solution.  There is a scrubbing means and a first one-way valve operable to connect the second reservoir to the first reservoir and a second one-way valve operable to allow air to flow into the second reservoir.  
The prior art of Edmond (PGPub 20150335143) teaches a first and second reservoir (40, 50) with a scrubbing means (42) however fails to teach two one-way valves and also fails to teach that the second reservoir is made from an elastically deformable material.  
The prior art of Gardner (PGPub 20160045629) teaches a first and second reservoir (120, 150), wherein the second reservoir is an elastically deformable material.  There is a one way valve (154) connecting the second to the first reservoir.  However, the reference fails to teach a scrubbing means and a second one-way valve.  
It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  For the above reasons, the application is free from the prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723